DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
There have been a number of “Specifications” submitted into the record:
1)  On 7/21/20 a specification was submitted and was entered into the record.  It is two pages long. 
2)  On 8/5/20 a paper having a single claim 1 was submitted and listed as “specification”.  It is one page long. (On 10/18/21, Claims 1-13 were submitted and these claims will be examined). 
3)   On 8/20/21 a combination letter and specification was submitted which appears to be informal and as such will not be entered.
On 8/20/21 an abstract was submitted which contains new matter and as such will not be entered.  The new matter is the “transparent plastic or glass” and the “whole number.. candles”
4)  On 10/18/21 a specification and abstract was submitted which contains new matter and as such will not be entered.  
The following are examples of some of the new matter in the 10/18/21 specification (the new matter is excessive so a complete list cannot be made): 
1) The cake cover is transparent plastic or glass [paragraph 0015]; 
2)  Numeral shaped candles [paragraph 0016]; 
3)  Rectangular candle holder positions [paragraph 0017]; 
4)  The half an inch clearance around the sides and top of the cake [paragraph 0017]; 
	5)  The groove or ridge [paragraph 0018]; and
	6)  The embodiment covering the cupcake [paragraph 0018].

Regarding the 7/21/20 specification, Applicant is reminded of the required content of the specification:
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Applicant should use reference numerals in the drawings to point out items described in the specification with corresponding reference numerals.

Drawings
There have been a number of “Specifications” submitted into the record:
1)  On 7/21/20 a drawing set was submitted and was entered into the record.  It is four pages long. 
2)  On 10/18/21 a replacement drawings set was submitted which contains new matter and as such will not be entered.  It is three pages long. 
The following are examples of some of the new matter in the 10/18/21 replacement drawing set (the new matter is excessive so a complete list cannot be made): 
1)  The two rectangles in figures 1A and 2A;
2)  The arrangement of small circles (indentations) in figures 1A and 2A; and
3)  Figure 3A and 3B.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the features canceled from the claims:
1)  The temporary coupling between the horizontal top and the vertical sidewall, of claim 2;
2)  The rectangular cake cover with indentations of claim 4;
3)  The candles are in the shape of numerals in the range of 0 to 9, and the two indentations for holding the numerals, of claim 6;
4)  The shallow groove or ridge of claim 7; and 
5)  The cut cake of figure 13.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1, the limitations that the top and sides are “transparent” is new matter [lines 2, 3]; 
With respect to claim 2, the limitation that the continuous coupling between the horizontal top and the vertical sidewall if a temporary coupling” is new matter.
With respect to claim 4, the limitations that the rectangular cake cover has indentations [from claim 1] and the cover is for a birthday cupcake are new matter.
With respect to claim 5, the number of indentations is new matter.
With respect to claim 6, the limitation the candles are in the shape of numerals in the range of 0 to 9, and the number of indentations for holding the numerals is two are new matter.
With respect to claim 7, the shallow groove or ridge in the shape of the bottom of the cover, configured to receive the bottom edge of the cover to prevent the cover from sliding is new matter.
With respect to claim 8, the transparent material is glass or plastic that is safe to wash in a dishwasher is new matter.
With respect to claim 9, the limitation “the cake cover has a circular plan 15" (inches) in diameter and 7.5" tall, and the cake being covered has a circular plan 14" in diameter by 7" high”” is new matter.
With respect to claim 10, the limitation “the cake cover has a circular plan with a diameter in the range of 5" to 25" and a height in the range of 2.5" to 10.5"” is new matter.
With respect to claim 11, the limitation “the cake cover has a rectangular plan with dimensions 18" long, 12.25" wide, and 6.5" tall, and the cake being covered has a rectangular plan with dimensions 17" long, 11.25" wide, and 6" tall” is new matter.
With respect to claim 12, the limitation “the cake cover has a rectangular plan with dimensions in the range of 12" to 27" long, 8" to 19" wide, and 2.5" to 10.5" tall” is new matter.
With respect to claim 13, the limitation “the cake can be cut into a number of servings in the range of 6 slices to 195 slices” is new matter.





Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, the temporary coupling is unclear as it is not shown in the drawings or described in the specification.
With respect to claim 4, the limitation “round for a birthday cupcake” is unclear.  How is round different from circular?
With respect to claim 13, it is unclear why applicant is claiming the number is slices in a cake when the claims are directed to a cake cover. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tropeano (2009/0181335).
With respect to claim 1,  Tropeano discloses a cake cover [12] for safely blowing out candles on a birthday cake, comprising: a solid transparent horizontal top [16, “clear plastic”, paragraph 0025] having an edge [edge between top, 16, and side, 14]; a solid transparent vertical sidewall [14, “clear plastic”, paragraph 0025] continuously coupled at its top edge to the edge of the horizontal top [16], at least one indentation [20] in the horizontal top [16] configured to receive a bottom end of a candle [30] and hold the candle [60] upright; wherein the top [16] and sidewall [14] are configured to be placed over and cover a cake [note; it is described as a birthday cake cover, see title, paragraphs 0022, 0034] to prevent airborne contaminants from landing on its surface [paragraph 0019]; and [inherently] wherein the airborne contaminants include COVID-19 germs. 
With respect to claim 3, Tropeano discloses the continuous coupling between the horizontal top [16] and the vertical sidewall [14] is a permanent coupling [figures 1, 3a, 3b].  
With respect to claim 4, Tropeano discloses the plan of the cover is one of circular for a birthday cake [figure 1], rectangular for a birthday cake [figure 3B], and round for a birthday cupcake.  
With respect to claim 5, Tropeano discloses the candles [30] are birthday candles and the number of indentations [20; note paragraph 0067 states there are “at least 20 indentations”] for holding the birthday candles is a natural number in the range of 1 to 120 [numerous indentations are shown in figures 1, 3a and 3b].  
With respect to claim 7, Tropeano discloses a base plate [11] that has in its top surface a shallow groove [13] or ridge in the shape of the bottom of the cover [12], configured to receive the bottom edge of the cover [2] to prevent the cover from sliding.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tropeano (2009/0181335) in view of Donnelly (2013/0248402).
With respect to claim 2, Tropeano does not disclose the claimed limitation.  Donnelly, in a similar cake cover device, teaches a removable horizontal top [3] of the cake cover which contains the candle indentations.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a removable horizontal top [3] of the cake cover which contains the candle indentations on the cake cover of Tropeano as taught by Donnelly, so the coupling between the horizontal top and the vertical sidewall of a cake cover is a temporary coupling which would allow the horizontal top to be remove for cleaning.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tropeano (2009/0181335) in view of Korean Reference KR 200348327.
With respect to claim 6, Tropeano does not disclose the claimed limitation.   KR 200348327, in a similar device which incorporates birthday candles for cakes, teaches candles [figure 6] that are in the shape of numerals in the range of 0 to 9 [a “1” and a “3” are shown] which are supported by two projections which engage two holes in a support.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use candles that are in the shape of numerals in the range of 0 to 9 which are supported by two projections which can engage two indentations in the device of Tropeano to create a festive display and wherein the candles would be firmly connected to the horizontal top of the cake cover.    

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tropeano (2009/0181335).
With respect to claim 8, Tropeano discloses the transparent material [“clear plastic”, paragraph 0025] is glass or plastic [paragraph 0033].  Tropeano does not disclose that the material is safe to wash in a dishwasher.  Dishwasher safe glass and plastic is well known in the art.  It would have been well within the skill of one versed in the art at the time the invention was made to form the cake cover of Tropeano from dishwasher safe material so it may be easily cleaned after use.
With respect to claim 9, Tropeano discloses the cake cover is make of a variety of different sizes and shapes including circular [paragraph 0033] but does not disclose the specific dimensions.  
It would have been an obvious matter of design choice to form the cake cover to have a circular plan 15" (inches) in diameter and 7.5" tall to cover a cake having a circular plan 14" in diameter by 7" high if such would be a convenient size.  Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 10, Tropeano discloses the cake cover is make of a variety of different sizes and shapes including circular [paragraph 0033] but does not disclose the specific dimensions. 
It would have been an obvious matter of design choice to form the cake cover to have a circular plan with a diameter in the range of 5" to 25" and a height in the range of 2.5" to 10.5" if such would be a convenient size.  Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 11, Tropeano discloses the cake cover is make of a variety of different sizes and shapes including rectangular [paragraph 0033] but does not disclose the specific dimensions
It would have been an obvious matter of design choice to form the cake cover to have a rectangular plan with dimensions 18" long, 12.25" wide, and 6.5" tall to cover a cake having a rectangular plan with dimensions 17" long, 11.25" wide, and 6" tall, if such would be a convenient size.  Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 12, Tropeano discloses the cake cover is make of a variety of different sizes and shapes including rectangular [paragraph 0033] but does not disclose the specific dimensions.
It would have been an obvious matter of design choice to form the cake cover to have a rectangular plan with dimensions in the range of 12" to 27" long, 8" to 19" wide, and 2.5" to 10.5" tall, if such would be a convenient size.  Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 13, Tropeano does not disclose how many slices the cake may be cut into. It would be possible to cut any cake into any number of slices including between 6 slices to 195 slices.  It would have been well within the skill of one versed in the art at the time the invention was made to cut a cake into any number of slices, including between 6 slices to 195 slices, depending on the number of slices needed.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson (2014/0224798), Milligan et al. (2005/0056162); Wexler (4,938,688) and Carlson all disclose cake cover having candle holders.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA K TSO/Primary Examiner, Art Unit 2875